RobiNSON, O. J.
— I do not concur in the opinion of the majority. A careful examination of the cases cited in its support will show, as I believe, that very few of them have *548any application to the question actually presented by the demurrer. Some of them are based upon the common lay/, and some upon modifications of the common law, which differ widely in different states. The changes from the common law are so diverse that, the value of decisions rendered by courts of other states, as aids in interpreting the law of this state, can only be determined when the statutes under which such decisions were rendered are known. In but few of the states are married women so fully relieved of the disabilities and restrictions imposed by the common law as they are in this state, and in but few are the powers of the husband and wife to contract with each other so great. Some of the most important changes from the common law were made in this state as late as the year 1873. There are some matters in regard to which the husband and wife cannot make valid contracts with each other. They include those specified in section 3154 of the Code, and the performance of duties growing out of the marital relation and matters which public policy require should not be made the subject of contract between husband and wife. For example, it is ordinarily the duty of the husband and wife to live together in peace and harmony, and for each to avoid so far as possible with reasonable effort, the giving of offense to the other; for the husband to- provide for the family, and for the wife to attend to the household duties. An agreement that each should perform the duties required by the marriage relation, when neither had valid reason for doing otherwise, would be against public policy, and not' enforceable. Miller v. Miller, 78 Iowa, 177. A contract between husband and wife to enable one to obtain from the other a divorce without a legal cause would be illegal. Pearson v. Cummings, 28 Iowa, 344. And since it is the settled law of the state that the husband is entitled to the companionship of his wife, and to her services in performing household and family duties, a contract that she should live with him'and perform such services would, in the absence of exceptional conditions, be without considera*549tion, and not enforceable, for that reason. Owen v. Owen, 22 Iowa, 270. See, also, Hall v. Incorporated Town of Manson, 90 Iowa, 585; Nichols v. Railway Co., 68 Iowa, 732; Mewhirter v. Hatten, 42 Iowa, 288; Trust Co. v. Chapin, 106 Mich. 384 (64 N. W. Rep. 334). But the statutes of this state authorize contracts between husband and wife in regard to most subjects concerning which persons not standing in that relation have occasion to contract. -Among such contracts are those which relate to conveyances and transfers of property, and the many rights which may be incident to the exercise of such powers. Code, section 3151. Husband and wife may contract for the loan, of money by one to the other. Logan v. Hall, 19 Iowa, 491; Jones v. Jones, 19 Iowa, 236; Wright v. Wright, 16 Iowa, 496; Blake v. Blake, 7 Iowa, 46; In re Alexander, 37 Iowa, 454; Doyle v. McGuire, 38 Iowa, 410; Gilbert v. Glenny, 75 Iowa, 513; Payne v. Wilson, 76 Iowa, 377. And the wife is liable on the promissory note of her husband, signed by her, although she signed it and the mortgage which secured it merely to release her right of dower in the mortgaged premises. Wood v. Dunham, 105 Iowa, 701. In Carse v. Reticker, 95 Iowa, 25, this court sustained a contract by which a husband agreed to let his wife have all the profits which should accrue from boarding prisoners in his charge as sheriff. See Hoag v. Martin, 80 Iowa, 714; Nuding v. Urich, 169 Pa. St. 289 (32 Atl. Rep. 409). A husband or wife may constitute the other an agent to control and dispose of property for their mutual benefit. Code 1873, section 2210; Johnson v. Grimminger, 83 Iowa, 10; Taylor v. Wands, 55 N. J. Eq. 491 (37 Atl. Rep. 315) ; Bank v. Guenther, 123 N. Y. 568 (25 N. E. Rep. 986). And it has been held in several states, although disputed in others, that husband and wife may carry on business together as partners. Railroad Co. v. Alexander (Ky.), 27 S. W. Rep. 981; Belser v. Banking Co., 105 Ala. 514 (17 South Rep. 40) ; Lane v. Bishop, 65 Vt. 577 (27 Atl. Rep. 499) ; Burney *550v. Grocery Co., 98 Ga. 711 (25 S. E. Rep. 915). It was said in Hanson v. Manley, 72 Iowa, 48, that married women, under the statutes of this state, “can hold and manage and control personal property to the same extent as though single. They can contract with reference to it, even with their husbands, and maintain actions in their own names for the enforcement of their contracts with reference thereto'.” The wife may have an occupation independent of her husband, and recover for injuries which impair her power to follow that occupation. Fleming v. Town of Shenandoah, 67 Iowa, 505. It would be difficult, if not impossible, to enumerate all cases in which the husband and wife have the power to contract with each other. But, in my opinion, the Code of 1-873 gave to husband and wife power to make such contracts in so many cases, involving so many different subjects, that, as a general rule, the power exists, and the cases in which it is lacking are exceptional. If that be true, it was not necessary for the petition to show that the note in suit was given for a purpose authorized by law, but, if it was not given for such a purpose, the fact could have been pleaded and shown as a defense. Since husband and wife are competent to contract with each other, in my opinion it should be presumed in the first instance that their contracts are valid. Certainly, if it be true, as stated in Association v. Stenger, 54 Neb. 427 (74 N. W. Rep. 846), that the husband, with possibly a few exceptions, is the dominant person, there should not be a presumption in his favor that his contract with his wife is void. See Tillaux v. Tillaux, 115 Cal. 663 (47 Pac. Rep. 691). It is the rule in Nebraska that: “When a married woman sets up her coverture to avoid liability on her contracts, she must, in her answer, negative all causes from which otherwise her liability may be inferred. * * * reag0in is that her nonliability can only arise from her inability to contract, and this she must clearly allege.” Gillespie v. Smith, 20 Neb. 455 (30 N. W. Rep. 526) ; Bank v. Coffman, 101 Iowa, 594. The case of Chris*551tensen v. Wells, 52 S. C. 497 (30 S. E. Rep. 611), is to tbe same effect. As the contract in suit is in writing, and signed by the defendant, a consideration is presumed. Code 1873, section 2113; Code, section 3069. And if, as I contend, the power of husband and wife to contract with each other is general, and the lack of that power exceptional, the rule of the cases which hold that when an action is based upon a right or obligation which is exceptional under the common law, it is necessary for the petition to show that the action is within the exception, does not apply. Where the limitations and disabilities imposed by the common law are made exceptional by the statute, the reason for the rule ceases to exist, and the rule should not he applied. Whether a wife can have a right of action against her husband 'in this state, unless it be for the preservation or protection of her separate property, is a question which does not seem to me to be involved in this appeal, and I do not express any opinion in regard to it. The statement of the majority to the effect that the plaintiff has no right, because she has no remedy, so far as shown, may well be considered 'in connection with the well known fact that courts are apt to find a remedy where there is a right. See Logan v. Hall, 19 Iowa, 491; Owen v. Owen, 22 Iowa, 270. It is my opinion that the petition stated a cause of action, that the demurrer was properly overruled, and that the judgment of the district court should he aeeiemed.